Title: Joseph Dougherty to Thomas Jefferson, 3 July 1809
From: Dougherty, Joseph
To: Jefferson, Thomas


      
        Dear sir
        City of Washington July 3rd–09
      
      yours of the 26th of last month I recd the 29 your kind wish and always ready and willing to aid me, is a thing nither strange nor unknown to me; and had I any reason to suppose that you were able to assist me I should solicit you, on such an occasion, with more confidence than any person I know. you may have thought sir, that I hinted at somthing of that in my last letter. but I can assure you, that nothing of that entered my mind
      I went the other day to a Mr scotts plantation in Virg. 6 miles above the little falls, to look at his flock of sheep and a spanish ram. a sample of the wool of the spanish ram is  here inclosed. whilst I was there, we weighed 3 of his best ram lambs from an iceland ram and spanish ewes, one of the lambs was droped of the 15th of January, and on saturday last, the 1st July: his weight was 122 lbs. that is, 12¼ ounces per he has growed each day
      sir, you say in a letter, that the privilege of being first supplyd with the merinoes is a sufficient favor, that is not my wish. When your cart comes for the broad tail ram if you have nothing to send by it, if you would think proper to send me some of Mr T. M. Randolphs ewes such as the one we had here with one ear cut short, thers another ewe in your flock, which I bought here, with verry short fine wool and her tail cut short, she is the finest ewe of the short tailed ones that was here. sir if you should think of sending any, either yourself or Mr Randolph Mr Randolph let them be of the finest wool, and I will supply yourself and Mr Randolph from your own ewes, which will make verry fine wool the first cross of them and my merino rams this together with one of your many horn breed when they become pure; will satisfy me.
      it would be necessary to keep them from the ram
      sir it may be that you have some old negros that is of little or no use to you. if such you should have have, and would think it right to send one to me to take care of my sheep; I will agree to give you any reasonable compensation you would ask, for for such a man I canot find in this place
      I sent your books in care of Mr Eppess Betsy as far as Fredericksburgh wher Mr T.J. Randolph was to take charge of them
      
        Sir, your Humble Servt
         Jos. Dougherty
      
    